 1   MITCHELL & SPEIGHTS, LLC
     Steven C. Mitchell (AZ Bar No. 009775)
 2   Samuel F. Mitchell
 3   (pro hac vice to be submitted)
     4854 E. Baseline Road, Suite 103
 4   Mesa, AZ 85206
 5   Tel: (602) 244-1520
     Fax: (602) 267-9394
 6   steve@mitchellspeights.com
 7   sam@mitchellspeights.com

 8
                        IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE DISTRICT OF ARIZONA
10
11
12   TUCSON MEDICAL CENTER,                        No. CV-18-481-TUC-RCC

13                    Plaintiff,
                                                        PLAINTIFF’S NOTICE OF
14          v.                                       DISCLAIMER AND WAIVER OF
                                                       CLAIMS AND RIGHTS TO
15   PURDUE PHARMA L.P., et al.,
                                                         RECOVERY AGAINST
16                    Defendants.                       DEFENDANT MCKESSON

17
18
            Tucson Medical Center (“TMC”) expressly disclaims and waives any and all right
19
     to recovery, whether financial, injunctive, or equitable, relating to or arising out of
20
     McKesson Corporation’s (“McKesson”) distribution of opioid-painkillers pursuant to
21
     McKesson’s Pharmaceutical Prime Vendor Contract (“PPV Contract”) with the United
22
     States Department of Veteran Affairs. TMC further commits that it will not, in any
23
     forum, rely on or raise McKesson’s PPV Contract in connection with its allegations
24
     and/or prosecution in this matter.
25
            The foregoing waiver is submitted not only to waive and disclaim any right to
26
27   relief or recovery against McKesson in conjunction with its distribution under the PPV

28   Contact, it is also made in out of an abundance of caution to ensure this Court and
 1   McKesson fully and unequivocally understand TMC’s intent and, nothing herein shall be

 2   construed as a waiver to TMC’s previously lodged objections to the Court’s subject

 3   matter jurisdiction, under 28 U.S.C. § 1442(a)(1) or otherwise.

 4   DATED: October 3, 2018                          Respectfully submitted,
 5
 6                                                   /s/ Steven C. Mitchell
 7                                                   Steven C. Mitchell (AZ Bar No. 009775)
                                                     MITCHELL & SPEIGHTS, LLC
 8                                                   4854 E. Baseline Road, Suite 103
 9                                                   Mesa, AZ 85206
                                                     Tel: (602) 244-1520
10                                                   Fax: (602) 267-9394
11                                                   steve@mitchellspeights.com
                                                     sam@mitchellspeights.com
12
13                                                   Linda Singer
                                                     (pro hac vice to be submitted)
14                                                   MOTLEY RICE LLC
                                                     401 9th Street NW
15
                                                     Suite 1001
16                                                   Washington, DC 20004
                                                     Tel: (202) 386-9626
17
                                                     Fax: (202) 386-9622
18                                                   lsinger@motleyrice.com
19                                                   John W. (“Don”) Barrett
20                                                   P.O. Box 927
                                                     404 Court Square North
21                                                   Lexington, MS 39095
22                                                   Tel: (662) 834-2488
                                                     Fax: (662) 834-2628
23                                                   dbarrett@barrettlawgroup.com
24
25                               CERTIFICATE OF SERVICE
26
27         I hereby certify that on this 3rd day of October 2018, I caused the foregoing
28   document to be filed with the Clerk of this Court via the CM/ECF system, which will



                                                 2
 1   send a Notice of Electronic Filing to all counsel of record.

 2
 3                                                     /s/ Steven C. Mitchell______

 4                                                     Steven C. Mitchell

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
